MEMORANDUM **
Honorato Lombera Medina appeals from his guilty plea conviction and sentence of 120 months for possession with intent to distribute over 500 grams of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Medina has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Medina has filed a pro se supplemental brief.
Our independent review of the briefs and the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.